Ingraham, J. (dissenting):
I do -not think that there was such a variance between the complaint and the proof as justified a reversal of this judgment. The testimony is entirely consistent, as I view it, with the allegations of the complaint, that the plaintiff was thrown from the car while rounding the curve after the speed had been accelerated as the car was approaching the curb. ■ The defendant does not claim that it was surprised upon the trial by the variance between the complaint and the proof.
I think the evidence was sufficient to sustain the recovery and that the judgment should be affirmed.
Judgment and order reversed, new trial ordered, costs to appellant to abide event. Order filed.